[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON REQUEST TO REVISE AND OBJECTION TO REQUEST TO REVISE
The defendants have filed a request to revise to delete the portion of the prayer for relief that requests double and treble damages under section 14-295 of the General Statutes, CT Page 369 on the ground that the prior version of the statute which was in effect when the accident occurred on September 30, 1987 has been held to be unconstitutional and that the amended statute does not apply to accidents prior to October 1, 1988. The plaintiff has objected to the request to revise.
The proper way to test the legal sufficiency of a prayer for relief in a complaint is by a motion to strike under section 152(2), Connecticut Practice Book. A request to revise under section 147(2) replaces the former motion to expunge. It ordinarily cannot be used to test substantial rights instead of a motion to strike. Royce v. Westport,183 Conn. 177, 180; Nikitiuk v. Pishtek, 153 Conn. 545, 553.
The request to revise is denied, and the objection is sustained.
ROBERT A. FULLER, JUDGE